
	

113 S328 IS: Strengthening Rural Access to Emergency Services Act
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 328
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Thune (for himself,
			 Mr. Udall of New Mexico, and
			 Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to allow
		  certain critical access hospitals and sole community hospitals to use
		  interactive telecommunications systems to satisfy requirements with respect to
		  having a physician available to stabilize an individual with an emergency
		  medical condition under the Medicare program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthening Rural Access to
			 Emergency Services Act.
		2.Allowing certain
			 critical access hospitals and sole community hospitals to use interactive
			 telecommunications systems to satisfy requirements with respect to having a
			 physician available to stabilize an individual with an emergency medical
			 condition
			(a)In
			 generalSection 1866(a) of
			 the Social Security Act (42 U.S.C. 1395cc(a)) is amended—
				(1)in paragraph (1)(I)(iii), by inserting
			 (subject to paragraph (4)) after on call for
			 duty; and
				(2)by adding at the end the following new
			 paragraph:
					
						(4)(A)For purposes of paragraph (1)(I)(iii) of
				this subsection and subsections (b)(1)(A) and (d)(1)(C) of section 1867,
				effective on the date of enactment of this paragraph, with respect to an
				applicable critical access hospital or applicable sole community hospital, a
				physician is considered on call for duty under such paragraph, available to
				provide further medical examination and treatment necessary to stabilize an
				individual with an emergency medical condition under such subsection (b)(1)(A),
				and to have appeared under such subsection (d)(1)(C), if the physician is
				available—
								(i)in
				person; or
								(ii)subject to subparagraph (B), by interactive
				telecommunications system (as defined in section 410.78(a)(3) of title 42, Code
				of Federal Regulations).
								(B)Subparagraph (A)(ii) shall only apply
				if—
								(i)the physician available by such interactive
				telecommunications system is board certified in emergency medicine or pediatric
				emergency medicine; and
								(ii)a
				nurse practitioner or physician assistant (as those terms are defined in
				section 1861(aa)(5)) is onsite in the emergency department.
								(C)In this paragraph:
								(i)The term applicable critical access
				hospital means a critical access hospital (as defined in section
				1861(mm)(1)) located—
									(I)in an area that is designated as a rural
				health professional shortage area under section 332(a)(1)(A) of the Public
				Health Service Act; and
									(II)in a county that is not included in a
				Metropolitan Statistical area.
									(ii)The term applicable sole community
				hospital means a sole community hospital (as defined in section
				1886(d)(5)(D)(iii)) that—
									(I)has less than 50 beds;
									(II)has an emergency department; and
									(III)is located—
										(aa)in
				an area that is designated as a rural health professional shortage area under
				section 332(a)(1)(A) of the Public Health Service Act; and
										(bb)in a
				county that is not included in a Metropolitan Statistical
				Area.
										.
				(b)Conforming
			 amendmentsSection 1867 of the Social Security Act (42 U.S.C.
			 1395dd) is amended—
				(1)in subsection
			 (b)(1)(A), by inserting (determined in accordance with section
			 1866(a)(4)) after hospital; and
				(2)in subsection
			 (d)(1)(C), in the first sentence, by inserting (determined in accordance
			 with section 1866(a)(4)) after refuses to appear.
				
